Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	Claim(s) 1-23 were previously pending and were rejected in the previous office action. Claim(s) 1-14, 16, and 18-19 were amended. Claim(s) 15, 17, and 20-23 were left as previously/originally presented. Claim(s) 1-23 are currently pending and have been examined. 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 17, 2022, has been entered.

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 12-16, of Applicant’s Response, filed
June 17, 20222, with respect to 35 USC § 101 rejection of Claim(s) 1-23, have been fully considered but they are not persuasive.
	First, Applicant first argues, on page(s) 12-13, that the amended Independent Claim(s) 1, 8, and 19, do not fall within the revised Step 2A prong one framework since the limitations do not fall within the grouping of “Certain Methods of Organizing Human Activity.” Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, the above grouping along with its sub-groupings can encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub- grouping(s). In this case, Independent claim(s) 1, 8, and 19, are directed to an abstract idea without significantly more. The claim as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic principles or practices, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions).  In particular Independent Claim(s) 1, 8, and 19, recite(s) “providing, access,” “providing access,” “configuring, a time, a date, a duration, and a number of participant spots for each of a number of tours,” “automatically modifying,” “tracking, a number of occupied participant spots for the tour and a number of unoccupied participant spots for the tour, wherein the number of occupied participant spots for the tour and the number of unoccupied participant spots for the tour are a criterion for determining whether a particular tour listing of a number of tours is in a first configuration or a second configuration,” “changing, the particular tour listing of the number of tours from the first configuration to the second configuration,” “the first configuration corresponds to a first value and the second configuration corresponds to a second value,” “the particular tour listing is automatically changed from the first configuration to the second configuration based on meeting a threshold value of the criterion, wherein the threshold value and the criterion are selected by inputs,” and “purchasing, by a tour participant, one of the number of unoccupied participant spots for the tour, wherein a price of a purchased unoccupied participant spot for the particular tour is based on whether the particular tour listing is in the first configuration or the second configuration,” step(s)/function(s) are merely certain methods of organizing human activity: fundamental economic principles or practices, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). Similar, to Credit Acceptance Corp. v. Westlake Services, the court found that the relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. Here, in this case a tour entity is able to maintain tour information via a portal/engine. The tour entity will then provide conditions for the tour(s), which, will then modify the pricing for the tour(s). The tour entity will then provide the tour information to a tour participant, which, the tour participant is able to purchase an unoccupied spot for the tour based on the updated information on the tour participant device, which, at best is directed to an abstract idea that includes a business relations concept of selecting and purchasing tours fare via an intermediated settlement. Also, see mitigating settlement risk, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 218, 110 USPQ2d 1976, 1979 (2014). Therefore, the claim(s) recite at least an abstract idea of certain methods of organizing human activity.	

	Secondly, applicant argues, on page(s) 14-15, that the amended Independent Claim(s) 1, 8, and 19, do not fall within the revised Step 2A prong two framework since the limitations have provided an improvement to the functioning of a computing network by one device of the network allowing certain devices to access certain interfaces and allowing other devices to access other interfaces, as well as track information within the POS system thus increasing accuracy of the network by allowing certain devices to access a configuration engine that will track and update information without further input from other devices. Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, it is important to note that first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Here in this case applicant states that the system will increase the accuracy of then network by allowing certain devices to access a configuration engine that will track and automatically update an interface. First, the step(s) of accomplishing this desired improvement in the specification is made in a blanket conclusory manner by merely making a bare assertion of the improvement without any details necessary of how the system is able to accurately provide availability of spaces in the tour, or equipment to be rented, see paragraph 0007. Also, another important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration. Similar to, Affinity Labs v. DirecTv., the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. Here, in this case applicant’s limitations merely providing, providing, configuring, modifying, tracking, changing, and purchasing, for booking and purchasing tour(s) using computer components that operate in their ordinary capacity, which is no more than “applying,” the judicial exception. Also, similar to, Intellectual Ventures I LLC v. Capital One Bank, the court provided that merely requiring the use of software to tailor information and provide it to the user on a generic computer amounted to mere instructions to apply an exception because it merely invokes computers as a tool to perform an existing process. Here, in this case, the judicial exception is not integrated into a practical application when applicant provides that a tour operator is able to set parameters into an configuration engine (i.e., see applicant’s specification paragraph 0031-0033), which, the engine will determine changes within the selectable tour based on the tour operator parameters and the user will then be provided with unoccupied tours for purchase thus at best applicant’s limitations are merely instructions to apply the exception of invoking the configuration engine as a tool to perform an existing process of booking tours and tracking tour participation. Also, see mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Therefore, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
	Applicant’s arguments, on Page(s) 16-28, with respect to the 35 U.S.C. 103 rejection for Claim(s) 1-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection
	
Information Disclosure
Statement The information disclosure statement (IDS) submitted on 05/08/2020,
02/11/2022, and 05/13/2022 are in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement(s) are being considered by the
examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim(s) 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	 Independent Claim 1  recite the limitation "…a tour participant input portal residing on the activity provider computing device by a tour participant computing device…,” and “…a configuration engine for configuring a tour participant input portal…," however, it is unclear whether the tour participant input portal  is the same tour participant tour portal that resides on the activity provide computing device. Examiner, respectfully, suggest amending the limitation to "…a tour participant input portal residing on the activity provider computing device by a tour participant computing device…,” and “…a configuration engine for configuring the tour participant input portal…."  Therefore, Examiner notes that the limitation is unclear based on a lack of antecedent basis for the term “a tour participant input portal.” Also, Claim(s) 2-8 are rejected due to their dependency from Independent Claim 1.
	
	Dependent Claim(s) 2-6  recite the limitation "…adjusting a price…,”  however, it is unclear whether a price is the same price that is referred to in Claim 1 of a price of a purchased tour slot and the system is merely (1) adjusting that same price based on certain conditions or (2) a second price being calculated. Examiner, respectfully, suggest that applicant consider amending the dependent claim(s) 2-6 as “…adjusting the price…,” for option 1 or amending dependent claim(s) 2-6 as “…adjusting a second price…,” for option 2. But, for purposes of examination examiner will interpret the claim as the price being the same price as in Independent Claim 1 and is merely being adjusted based on certain factors, see the below rejection.   Therefore, Examiner notes that the limitation is unclear based on a lack of antecedent basis for the term “price.”

	Independent Claim 8  recite the limitation "…a configuration engine and a memory…,” and “…number of participant spots for each of a number of tours in a configuration engine…,”   however, it is unclear whether the configuration engine  is the same configuration engine that provides access to the tour operator input portal. Examiner, respectfully, suggest amending the limitation to limitation “…number of participant spots for each of a number of tours in the configuration engine….”  Therefore, Examiner notes that the limitation is unclear based on a lack of antecedent basis for the term “a configuration engine.” Also, Claim(s) 9-18 are rejected due to their dependency from Independent Claim 8.








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1, 8, and 19 recite an tour entity that is able to set parameters for tour slots and tour prices. Based on the parameters set by the tour operator then a number of unoccupied and occupied tour spots can be tracked, which, the system will then update the tour selections and provide one of the unoccupied participant spots to a user for purchase. Independent Claim(s) 1, 8, and 19 as a whole recite limitation(s) that are directed to an abstract idea(s) of certain methods of organizing human activity: fundamental economic principles or practices, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). Claim(s) 1, 8, and 19, limitations of “providing, access,” “providing access,” “configuring, a time, a date, a duration, and a number of participant spots for each of a number of tours,” “automatically modifying,” “tracking, a number of occupied participant spots for the tour and a number of unoccupied participant spots for the tour, wherein the number of occupied participant spots for the tour and the number of unoccupied participant spots for the tour are a criterion for determining whether a particular tour listing of a number of tours is in a first configuration or a second configuration,” “changing, the particular tour listing of the number of tours from the first configuration to the second configuration,” “the first configuration corresponds to a first value and the second configuration corresponds to a second value,” “the particular tour listing is automatically changed from the first configuration to the second configuration based on meeting a threshold value of the criterion, wherein the threshold value and the criterion are selected by inputs,” and “purchasing, by a tour participant, one of the number of unoccupied participant spots for the tour, wherein a price of a purchased unoccupied participant spot for the particular tour is based on whether the particular tour listing is in the first configuration or the second configuration,” step(s)/function(s) are merely certain methods of organizing human activity: fundamental economic principles or practices, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). For instance, in this case, Independent Claim(s) 1, 8, and 19, are like an tour entity that is able to provide parameters for setting occupied and unoccupied tour pricing and bookings. The system will then update the pricing and availability information, which, unoccupied tour(s) will be provided to a tour participant for purchase. The mere recitation of generic computer components (Claim 1: an activity provider computing device, a tour operator input portal, a tour operator computing device, a tour participant input portal, a tour participant computing device, a configuration engine, a point of sale system; Claim 8: an activity provider computing device, a configuration engine, a memory, a tour operator input portal, a configuration engine, a tour participant portal, a tour participant computing device, a point of sale system; and  Claim 19: a non-transitory computer-readable medium, a processor, an activity provider computing device, a tour operator input portal, a tour operator computing device, a tour participant input portal, a tour participant computing device, a configuration engine, and a point of sale system) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1, 8, and 19, recites the above abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “providing,” “providing,” “configuring,” “modifying,” “tracking,” “changing,” and “purchasing,” respectively, information in a computer environment as applied to Claim(s) 1, 8, and 19, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: an activity provider computing device, a tour operator input portal, a tour operator computing device, a tour participant input portal, a tour participant computing device, a configuration engine, a point of sale system; Claim 8: an activity provider computing device, a configuration engine, a memory, a tour operator input portal, a configuration engine, a tour participant portal, a tour participant computing device, a point of sale system; and  Claim 19: a non-transitory computer-readable medium, a processor, an activity provider computing device, a tour operator input portal, a tour operator computing device, a tour participant input portal, a tour participant computing device, a configuration engine, and a point of sale system). Examiner, notes that the activity provider computing device, tour operator input portal, tour operator computing device,  tour participant input portal, tour participant computing device,  configuration engine,  point of sale system, memory, a non-transitory computer-readable medium, and processor, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer.  Similar to, Affinity Labs v. DirecTv, the court has held that using of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. Here, applicant is merely providing, configuring, modifying, tracking, changing, and purchasing, tour information thus amounting to no more than “applying,” the judicial exception, se MPEP 2106.05(f)). Also, like, Intellectual Ventures I LLC v. Capital One Bank, the court provided that merely requiring the use of software to tailor information and provide it to the user on a generic computer amounted to mere instructions to apply an exception because it does not more than merely invoke computers as a tool to perform an existing process. Here in this case, the judicial exception is not integrated into a practical application when applicant provides that a tour operator is able to set parameters into an configuration engine (i.e., see applicant’s specification paragraph 0031-0033), which, the engine will determine changes within the selectable tour based on the tour operator parameters and the user will then be provided with unoccupied tours for purchase thus at best applicant’s limitations are merely instructions to apply the exception of invoking the configuration engine as a tool to perform an existing process of booking tours and tracking tour participation. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to
amount to significantly more than the judicial exception because, as noted previously,
the claims as a whole merely describe how to generally “apply,” the abstract idea in a
computer environment. Thus, even when viewed as a whole, nothing in the claims adds
significantly more (i.e., an inventive concept) to the abstract idea. The claims are
ineligible. The claims are ineligible.

	Claim(s) 2-7, 9-18, and 20-23: The various metrics of Dependent Claim(s) 2-7, 9-18, and 20-23 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1, 8, and 19 respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	The dependent claim(s) 2-7, 9-18, and 20-23 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-23 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera et al. (US 2018/0046944) in view of Soo (WO 2018/044226A1) and further in view of Sussman et al. (US 2007/0055554) and further in view of Bruckhaus et al. (US 2012/0316924) and further in view of Hilliard (US 2008/0255890).
Regarding Claim 1, Barbera et al., teaches a method comprising: 
Providing, via an activity provider computing device, access to a tour operator input portal residing on the activity provider computing device by a tour operator computing device. (Paragraph(s) 0247-0248)(Barbera et al. teaches a host (i.e., tour operator) can enter excursion information into the TMS (i.e., activity provider computing device) webpage through a create excursion form section (i.e., tour operator input portal) of the TMS (i.e., residing on the activity provider computing device). Examiner, respectfully, notes that a host has a host computing device, see paragraph 0160)
providing, via the activity provider computing device, access to a tour participant input portal residing on the activity provider computing device by a tour participant computing device. (Paragraph(s) 0015, 0061-0062, and 0105)(Barbera et al. teaches a travel management system (i.e., activity provider computing device) that is able to communicate a travel management webpage to requesting web browsers (i.e., tour participant input portal), which, a user via their user devices are able initiate a query to access various travel services by the travel management server/system)
configuring, via the tour operator input portal through the tour operator computing device, a time, a date, a duration, and a number of participant spots for each of a number of tours in a configuration engine for configuring a tour participant input portal. (Paragraph 0112, 0160, 0247, 0251, and 0307)(Barbera et al. teaches a host/operator (i.e., tour operator) can enter and/or create an excursion by entering excursion information into the travel management system of the travel management system creation excursion forms section. The host/operator is able to create the excursion by providing date, pickup locations, summary and description, pictures, how many seats are available, who the transportation providers are, time, and the like. The customer can search for excursions by date and other parameters, which, the parameter search can include available excursion information. Barbera et al., further, teaches that excursions will be listed along with booking dates and available seats, which, the participant is then able to book the excursion, see paragraph(s) 0352, 0361 and 0363. Examiner, respectfully, notes that the excursion information provided by the host can also include date and time information that the excursion pickup can occur, date and time information for when bookings can start and end, and the minimum and maximum number of people allowed on the excursion, see paragraph(s) 0300-0302 and 0307) 
residing on the activity provider computing device by: (Paragraph(s) 0203 0249, and 0271)(Barbera et al. teaches a payment processes via a TMS (i.e., activity provider computing device). Barbera et al., further, teaches the customer can begin by requesting a service such as an excursion. The customer can then pay the host for the excursion via an electronic payment form of a TMS webpage. Examiner, respectfully, notes that the TMS includes a booking software that can collect a payment from a customer and exchange payments)

wherein the number of occupied participant spots for the tour and the number of unoccupied participant spots for the tour are a criterion for determining whether a particular tour listing of a number of tours is in a first configuration or a second configuration. (Paragraph(s) 0330-0331 )(Barbera et al. teaches that the host of the excursion can set certain threshold values for the excursion statuses to change automatically, which, the status information for if an excursion can change from open (i.e., first configuration), limited  and/or closed (i.e., second configuration). The excursion statuses information of the excursion can be configured to change based on the number of seats remaining and/or days remaining to book (i.e., number of occupied participant spots and number of unoccupied participant spots)
changing, via the executable instructions on the activity provider computing device, the particular tour listing of the number of tours from the first configuration to the second configuration.
wherein
the first configuration corresponds to a first value and the second configuration corresponds to a second value. (Paragraph 0330)(Barbera et al. teaches that the status can change based on the number of seats that are left (i.e., first value) is less than X (i.e., second value), which, if the number of seats left is less than X the status information for that excursion will change)
the particular tour listing is automatically changed from the first configuration to the second configuration based on meeting a threshold value of the criterion. (Paragraph(s) 0330 and 0342)(Barbera et al. teaches that the excursion can switch from open (i.e., first configuration) to limited availability (i.e., selectable tour listing changed) based on a threshold value being met, which, the value is configurable by the owner of the excursion)
wherein the threshold value and the criterion are selected by inputs to the configuration engine 
purchasing, by a tour participant, via access to the point of sale system residing on the activity provider computing deviceteaches that the user will then make a payment to the host via a customer payment form of the TMS webpage for one of the available seats on the excursion (i.e., unoccupied participant spots for the tour). Barbera et al., further, teaches a payment processes via a TMS (i.e., activity provider computing device). The customer can begin by requesting a service such as an excursion. The customer can then pay the host for the excursion via an electronic payment form of a TMS webpage. Examiner, respectfully, notes that the TMS includes a booking software that can collect a payment from a customer and exchange payments)

	With respect to the above limitations: Barbera et al. teaches a tour host that is able to create an excursion through an excursion creation form on a TMS website. The tour host excursion creation includes dates, the number of participants, time, and other information. Barbera et al., also, teaches that a participants can book and purchase an excursion based on date, price, and available spots on the excursion via a website web browser. The tour host is able to change the status of an excursion based on various configurable threshold, which, the change of the status of the excursion and the number of seating information for the excursion, which, the customer is able to select the excursion(s) based on the information. Barbera et al., further, teaches that the tour user is able to make a purchase of the tour using a booking system via the TMS which, the TMS is able to process the payment. However, to the extent Barbera et al. doesn’t explicitly teach that the tour operator form is another portal for the operator, see the Hilliard rejection below. Also, Barbera et al., doesn’t explicitly teach automatically modifying a POS system by tracking a number of occupied participant spots for the tour and a number of unoccupied participant spots for the tour. Barbera et al., also, doesn’t explicitly teach that a price of the purchased unoccupied participant spot for the tour is based on whether the selectable tour listing is in a first or second configuration. 
	But, Soo in the analogous art of booking an event, teaches  
Wherein the tour operator can configure the engine to automatically modify a point of sale (POS) system by (Paragraph 0014, 0018, 0047, and 0049-0050)(Soo teaches a processing device (i.e., point of sale system (POS)) that is able to modify the bookings as well cause account information for a user to be charged in accordance with the bookings based on various parameters. Soo, also teaches that the processing device is able to determine the pricing parameters for each time slot and for each of number of different bookings, see paragraph(s) 0014 and 0018. Soo, further, teaches an organizer (i.e., tour operator) is able to set these pricing parameters for the booking of a skydiving event, see paragraph 0080 and 0087. The processing device can determine the pricing for the booking of the skydiving excursion based on the parameters and current capacity and/or predicted levels of booking):
Tracking a number of occupied participant spots for the tour. (Paragraph 0090)(Soo teaches that the system is able to track the selling of skydiving packages (i.e., number of occupied participant spots for the tour) and account for the remaining capacity of the venue)
a price of the purchased unoccupied participant spot for the tour. (Paragraph(s) 0047-0048 and 0090)(Soo teaches that the pricing can be adjusted based on users involved and current levels of booking, paragraph 0047-0048. Soo, further, teaches that the dynamic pricing can change based on the number of tickets sold while accounting for the remaining capacity, see paragraph 0090) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., by incorporating the teachings of an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to increase the flexibility of venue operator by automatically tracking capacity, while, at the same time encouraging sales and reducing the cost for customers. (Soo: Paragraph(s) 0054 and 0091)
	With respect to the above limitations:  Soo teaches allowing a user to book an available tour based on available time slots. The user is then able to select various parameters such as a booking time, duration, and the number of users included in the group, which, the system is able to track the number of sold tickets for the skydiving tour. Soo, further, teaches a processing device that is able to modify the pricing for bookings by adjusting the price based on the users involved and the current levels of the tour booking. However, to the extent Barbera et al. and Soo, do not explicitly teach that the tour operator form is another portal for the operator, see the Hilliard rejection below. Also, Barbera et al. and Soo, doesn’t explicitly teach tracking the unoccupied spots, which, the POS will then automatically modify the pricing for the excursion and the price of the unoccupied spot for the excursion will be based on the either the first or second configuration. 
	But, Sussman et al. in the analogous art of determining pricing for tour tickets, teaches 
Tracking a number of unoccupied participant spots for the tour.  (Paragraph(s) 0331 and 0334)(Sussman et al. teaches that the system will monitor real-time data (i.e., tracking), which, includes a total ticket sales to date for the event (i.e., occupied participant spots for the tour) and the remaining capacity for the event (i.e., unoccupied participant spots for the tour). Sussman, further, teaches that a determination can be made to adjust the ticket prices based on certain limits such as the demand for the seats in the venue, which, can be adjusted downward or upward depending on the demand for the venue seat area. Examiner, respectfully, notes that the ticket process can be for tours as well, as taught in paragraph 0371)
wherein a price of a purchased unoccupied participant spot for the particular tour is based on whether the particular tour listing is in the first configuration or the second configuration. (Paragraph 0334-0335)(Sussman et al. teaches that the data collected in real-time can be used to determine whether ticket prices should be adjusted. Sussman, further, teaches that the ticket prices may be adjusted upwards for more in demand venue seat area or quality, while, other ticket prices may be adjusted downward for less in demand venue seat area or quality) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al. and an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, by incorporating the teachings of monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help enhance venue revenue by dynamically setting ticket prices based on the inventory left for sell and the total ticket sales. (Sussman et al.: Paragraph 0111)
	With respect to the above limitations:  while Sussman teaches monitoring real-time data sales and the remaining capacity of the venue seats, which, the system will then use the capacity and number of seats vs the remaining capacity of venue seat threshold values to determine if the pricing should increase or decrease. However, to the extent Barbera et al., Soo, Sussman, do not explicitly teach that the tour operator form is another portal for the operator, see the Hilliard rejection below. Also, to the extent that Barbera et al., Soo, and Sussman do not explicitly teach price of the purchased unoccupied participant spot is based on a first or second configuration see Bruckhaus et al. below. 
	But, Bruckhaus et al. in the analogous art of dynamic pricing, wherein a price of a purchased unoccupied participant spot for the particular tour is based on whether the particular tour listing is in the first configuration or the second configuration.  (Paragraph 0025); (Fig. 2B)(Bruckhaus et al. teaches an event organizer can have a dynamic pricing system automatically change a price of the event tickets based on certain parameters. The system can determine that if the ticket demand is less than (i.e., first configuration) the number of available tickets (i.e., unoccupied participant spot) then the pricing system will decrease the price. But, if the tickets system determines if the number of tickets sold (i.e., occupied) is greater than the number (i.e., second configuration) of available tickets (i.e., unoccupied) then the system will increase the pricing. Examiner, respectfully, notes that the events can include concert, sporting events, and/or live performances, see paragraph 0015. Examiner, further, notes that based on BRI applicant’s specification provides “dynamically update the price of a tour based on the number of occupied or unoccupied participant spots for the tour. For example, in some embodiments, a tour operator can configure the configuration engine to adjust the price of a tour if the number of occupied participants spots is greater than or less than a threshold of unoccupied participants spots without any further input by the tour operator…,” see applicant’s specification paragraph 0031, which, the above reference provides that the price will adjust based on various thresholds being met for the available number of tickets) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, and monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman,  by incorporating the teachings of increasing or decreasing the pricing of the tickets based on the number tickets sold for an event is greater than or less than the number of available tickets of Bruckhaus et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent the loss of revenue for an event by allowing the prices to remain the same throughout the entire event. (Bruckhaus et al.: Paragraph 0003)
	With respect to the above limitations:  while Bruckhaus et al. teaches determining a price based on occupied and unoccupied seats that are sold. However, to the extent Barbera et al., Soo, Sussman, and Bruckhaus et al., do not explicitly teach that the tour operator form is another portal for the operator, see the Hilliard rejection below. 
	But, Hilliard in the analogous art of , teaches a tour operator input portal. (Paragraph(s) 0037, 0045-0047, and 0050)(Hilliard teaches a Proprietor web portal that provides a web site to a user, which, the website will provide the user with ticket information, see paragraph(s) 0037 and 0053-0054. Hilliard, further, teaches a web management portal for a merchant (e.g., tour operators). The web management portal (i.e., tour operator input portal) allows the tour operators to create/update information such as inventory control that consist of setting the available quantity (seats, etc.) for tours. Hilliard, also, teaches that the tour operator will be provided a form containing fields to allow the tour operator to build the tour via the web management portal)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information via a creation excursion form on a TMS website of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, and  increasing or decreasing the pricing of the tickets based on the number tickets sold for an event is greater than or less than the number of available tickets of Bruckhaus et al., by incorporating the teachings of a proprietor web portal for a customer and a web management portal for a tour operator to create/update tour inventory information of Hilliard, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve tour operator functionality by offering the operators the flexibility to tailor the price and availability of products. (Hilliard: Paragraph 0005)

Regarding Claim 2, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard, teaches all the limitations as applied to Claim 1.
However, Barbera et al. doesn’t explicitly teach adjusting a price of the tour based on a number of occupied participant spots being greater than a threshold of occupied participant spots. 
But, Soo in the analogous art of booking events, teaches adjusting a price of the tour based on a number of occupied participant spots (Paragraph(s) 0048, 0080, and 0090)(Soo teaches that the skydiving event prices can be adjusted based on a number of factors such as the current levels of booking, the popularity of the booked time slots, the number of packages requested, and the capacity of the venue)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., by incorporating the teachings of an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to increase the flexibility of venue operator by automatically tracking capacity, while, at the same time encouraging sales and reducing the cost for customers. (Soo: Paragraph(s) 0054 and 0091)
With respect to the above limitation: while Soo teaches that the system can adjust the price based on a number of factors such as occupancy levels and interest in the tour. However, Barbera et al./Soo/Sussman et al., do not explicitly teach changing the price based on a threshold of occupied participant spots booked.  
But, Bruckhaus et al. in the analogous art of dynamic pricing, based on a number of occupied participant spots being greater than a threshold of occupied participant spots. (Paragraph 0025); (Fig. 2B)(teaches a system for determining dynamic pricing and if the number of tickets sold (i.e., occupied) is greater than the number of available tickets then the system will increase the pricing. Examiner, respectfully, notes that the events can include concert, sporting events, and/or live performances, see paragraph 0015) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, and monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, by incorporating the teachings of determining a dynamic pricing based on the number tickets sold for an event is greater than the number of available tickets of Bruckhaus et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent the loss of revenue for an event by allowing the prices to remain the same throughout the entire event. (Bruckhaus et al.: Paragraph 0003)

Regarding Claim 3, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard, teaches all the limitations as applied to Claim 1.
However, Barbera et al., doesn’t explicitly teach adjusting a price of the tour based on the number of unoccupied participant spots being greater than a threshold of unoccupied participant spots.
But, Soo in the analogous art of booking events, teaches adjusting a price of the tour. (Paragraph(s) 0048, 0080, and 0090)(Soo teaches that the skydiving event prices can be adjusted based on a number of factors such as the current levels of booking, the popularity of the booked time slots, the number of packages requested, and the capacity of the venue). 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., by incorporating the teachings of an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to increase the flexibility of venue operator by automatically tracking capacity, while, at the same time encouraging sales and reducing the cost for customers. (Soo: Paragraph(s) 0054 and 0091)
With respect to the above limitation: while Soo teaches that the system can adjust the price based on a number of factors such as occupancy levels and interest in the tour. However, Barbera et al./Soo/Sussman et al., do not explicitly teach adjusting the price for a tour based on the number of unoccupied spots being greater than a threshold of unoccupied spots. 
But, Bruckhaus et al. in the analogous art of dynamic pricing, based on the number of unoccupied participant spots being greater than a threshold of unoccupied participant spots. (Paragraph(s) 0025 and 0031); (Fig. 2B)(teaches a system for determining dynamic pricing and if the number of ticket demand (i.e., unoccupied) is greater than the number of available tickets then the system will decrease the pricing. Examiner, respectfully, notes that the events can include concert, sporting events, and/or live performances, see paragraph 0015. Examiner, further, notes that the chart shows the number of tickets sold by (206) and the number of available tickets by (214) thus everything in-between is unsold tickets and as the chart gets closer to the number of available tickets the price will decrease) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, and monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, by incorporating the teachings of determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent the loss of revenue for an event by allowing the prices to remain the same throughout the entire event. (Bruckhaus et al.: Paragraph 0003)

	Regarding Claim 6, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard, teaches all the limitations as applied to Claim 1.
	However, Barbera et al., doesn’t explicitly teach adjusting a price of the tour based on a day of a week.
	But, Soo in the analogous art of booking events, teaches adjusting a price of the tour based on a day of a week. (Paragraph 0048)(Soo teaches that the skydiving event prices can be adjusted based on a day of the week) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., by incorporating the teachings of an organizer being able to set pricing parameters for the bookings based on the day of the week of Soo, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to increase the flexibility of venue operator by automatically tracking capacity, while, at the same time encouraging sales and reducing the cost for customers. (Soo: Paragraph(s) 0054 and 0091)
	
	Regarding Claim 8, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard, teaches an apparatus, comprising: 
an activity provider computing device having a configuration engine and a memory, wherein the activity provider computing device executes instructions stored in the memory to: (Paragraph(s) 0039 and 0064)(Barbera et al. teaches one or more processing systems such as a computer system and one or more client devices, which, can include storage and processors’) 
provide access to a tour operator input portal residing on the activity provider computing device by a tour operator computing device, wherein a time, a date, a duration, and a number of participant spots for each of a number of tours in a configuration engine for configuring a tour participant poral are configured via the tour operator input portal through the tour operator computing device. (See, relevant rejection of Claim 1(a and c))
provide access to the tour participant input portal residing on the activity provider computing device by a tour participant computing device.  (See, relevant rejection of Claim 1(b))
automatically modify, by the configuration engine residing on the activity provider computing device, a point of sale (POS) system residing on the activity provider computing device and accessible by the tour participant computing device through the tour participant input portal residing on the activity provider computing device by: (See, relevant rejection of Claim 1(d))
tracking, via executable instructions on the activity provider computing device, a number of occupied participant spots for the tour and a number of unoccupied participant spots for the tour. (See, relevant rejection of Claim 1(d)(a))
wherein the number of occupied participant spots for the tour and the number of unoccupied participant spots for the tour are a criterion for determining whether a particular tour listing of the number of tours is in a first configuration or a second configuration. (See, relevant rejection of Claim 1(d)(b))
changing, via the executable instructions on the activity provider computing device, the particular tour listing of the number of tours from the first configuration to the second configuration. (See, relevant rejection of Claim 1(d)(c))
wherein
the first configuration corresponds to a first value and the second configuration corresponds to a second value. (See, relevant rejection of Claim 1(d)(d)(i))
the particular tour listing is automatically changed from the first configuration to the second configuration based on meeting a threshold value of the criterion, wherein the threshold value and the criterion are selected by inputs to the configuration engine via the tour operator input portal. (See, relevant rejection of Claim 1(d)(d)(ii-iii))
Wherein one of the number of unoccupied participant spots for the tour are purchased by a tour participant via access to the point of sale system residing on the activity provider computing device through the tour participant input portal. (See, relevant rejection of Claim 1(e))

Regarding Claim 13, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard, teach all the limitations as applied to Claim 8 and wherein the particular tour listing configured via the configuration engine includes one or more tour operator configurable conditions 
With respect to the above limitations: while Barbera et al. teaches that the tour owner can set various threshold conditions for an excursion listing to change. However, Barbera et al., doesn’t explicitly teach wherein the selectable tour listing will change based on the reservations from tour participants. 
But, Soo in the analogous art of booking events, teaches tour listing configured via the configuration engine includes conditions for an availability of the tour to update based on reservations from tour participants. (Paragraph(s) 0047 and 0054)(Soo teaches that the pricing parameters for skydiving package will vary based on the number of different booking parameters such as the current capacity of the booking (i.e., reservations from tour participants))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., by incorporating the teachings of an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to increase the flexibility of venue operator by automatically tracking capacity, while, at the same time encouraging sales and reducing the cost for customers. (Soo: Paragraph(s) 0054 and 0091) 

 Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera et al. (US 2018/0046944) in view of Soo (WO 2018/04426A1) and further in view of Sussman et al.  (US 2007/0055554) and further in view Bruckhaus et al. (US 2012/0316924) and Hilliard (US 2008/0255890), as applied to Claim 1, and further in view of Lacey (US 2018/0075566).
	Regarding Claim 4, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard, teaches all the limitations as applied to Claim 1.
	However, Barbera et al., doesn’t explicitly teach adjusting the price of a tour based on an amount of time before a start of the tour being within a threshold of time before the start of the tour.
	But, Soo in the analogous art of booking events, teaches adjusting the price of the tour. (Paragraph 0048)(Soo teaches that the skydiving event prices can be adjusted based on a number of factors such as the time of day, day of the week, and the popularity of the booked time slots) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., by incorporating the teachings of an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to increase the flexibility of venue operator by automatically tracking capacity, while, at the same time encouraging sales and reducing the cost for customers. (Soo: Paragraph(s) 0054 and 0091)
	With respect to the above limitation: while Soo teaches that a skydiving event price can be adjusted based on the time of day. However, Barbera et al./Soo/Sussman, do not explicitly teach adjusting the price of the tour based on an amount of time before the start of the tour being within a threshold of time before the start of the tour.
But, Bruckhaus et al. in the analogous art of dynamic pricing, adjusting a price of the tour. (Paragraph(s) 0025 and 0031); (Fig. 2B)(teaches a system for determining dynamic pricing and if the number of ticket demand (i.e., unoccupied) is greater than the number of available tickets then the system will decrease the pricing. Examiner, respectfully, notes that the events can include concert, sporting events, and/or live performances, see paragraph 0015. Examiner, further, notes that the chart shows the number of tickets sold by (206) and the number of available tickets by (214) thus everything in-between is unsold tickets and as the chart gets closer to the number of available tickets the price will decrease) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, and monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, by incorporating the teachings of determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent the loss of revenue for an event by allowing the prices to remain the same throughout the entire event. (Bruckhaus et al.: Paragraph 0003)
	With respect to the above limitation: while Bruckhaus et al. teaches that price can be adjusted based on the amount of the available and sold tickets being greater than or less than a threshold value. However, Barbera et al./Soo/Sussman/Bruckhaus/Hilliard, do not explicitly teach adjusting the price of the tour based on an amount of time before the start of the tour being within a threshold of time before the start of the tour.
	But, Lacey in the analogous art of adjusting a base price, teaches based on an amount of time before a start of the tour being within a threshold of time before the start of the tour. (Paragraph(s) 0027-0029 and 0182)(Lacey teaches a list of price modifiers are stored in a database, which, are used to adjust the base price. The system can calculate an adjusted cost to the base price by determining if the start time of the journey is within a predetermined time period then applying a modifier to the base price) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman,  determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al, and purchasing tour tickets of Hilliard, by incorporating the teachings of determining a dynamic pricing based on determining a start time of the journey and if it is within a predetermined time period, which, a modifier will then be applied to adjust the price of Lacey, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help provide accurate price quotes to a customer. (Lacey: Paragraph 0002)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera et al. (US 2018/0046944) in view of Soo (WO 2018/04426A1) and further in view of Sussman et al.  (US 2007/0055554) and further in view Bruckhaus et al. (US 2012/0316924) and Hilliard (US 2008/0255890), as applied to Claim 1, and further in view of Zakri et al. (US 2018/0225595).
Regarding Claim 5, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard, teaches all the limitations as applied to Claim 1.
However, Barbera et al., doesn’t explicitly teach adjusting a price of the tour based on an amount of days before a start of the tour being above a threshold of days before the start of the tour 
But, Soo in the analogous art of booking events, teaches adjusting a price of the tour. (Paragraph 0048)(Soo teaches that the skydiving event prices can be adjusted based on a day of the week)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., by incorporating the teachings of an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to increase the flexibility of venue operator by automatically tracking capacity, while, at the same time encouraging sales and reducing the cost for customers. (Soo: Paragraph(s) 0054 and 0091)
	With respect to the above limitations: while Soo teaches adjusting a tour price based on the day of the week and time of day. Examiner, also, notes that Bruckhaus et al. can determine a price based on the threshold values of the number of available and sold tickets. However, Barbera et al./Soo /Sussman et al./Bruckhaus et al./Hilliard, do not explicitly teach adjusting the price based on a range of days. 
But, Zakri et al. in the analogous art of dynamically adjusting tourism ticket prices, teaches based on an amount of days before a start of the tour being above a threshold of days before the start of the tour. (Paragraph(s) 0153 and 0160)(Zakri et al. teaches an airline ticket can be listed price, which, the listed price can be dynamically associated with time. The system can adjust the listed price based on the flight departure date being four days and/or two days out. The system will then lower the price by a certain percentage. Examiner, further, notes that the tickets can be for tourism, see paragraph 0160)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al, and purchasing tour tickets of Hilliard, by incorporating the teachings of determining a dynamic tourism ticket price based on the number of days prior to the start time of Zakri et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help increase the profits for a company by not having to relinquish a large portion of ticket value to a passenger. (Zakri et al.: Paragraph 0176)

Claim(s) 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera et al. (US 2018/0046944) in view of Soo (WO 2018/04426A1) and further in view of Sussman et al.  (US 2007/0055554) and further in view Bruckhaus et al. (US 2012/0316924) and Hilliard (US 2008/0255890), as applied to Claim 7, and further in view of Rouveure (US 2019/0318276).
	Regarding Claim 7, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard, teaches all the limitations as applied to Claim 1 and changing the particular tour listing of the tour to a subsequent selectable tour listing 
	With respect to the above limitations: while Barbera et al. teaches that an owner of a tour can set the listing of the tour based on threshold limits. However, Barbera et al./Soo/Sussman et al./Bruckhaus et al., do not explicitly teach that the tour listings will change based on a time threshold with respect to the start time of the tour has been reached. 
	But, Rouveure in the analogous art of booking tours, teaches changing a listing of the tour to a subsequent tour once a time threshold with respect to the start time of the tour has been reached. (Paragraph(s) 0081 and 0084)(Rouveure teaches that the server will receive a tour booking request for a certain amount of guest. The server will then determine if the current time is on or before the cut-off time for the tour(s). If the booking request time is after the cut-off time then the server will display only those available tours that have enough spaces (i.e., changing listing of tour))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and status information of the tour that can change based on threshold values set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al., and purchasing tour tickets of Hilliard, by incorporating the teachings of determining a cut-off time for various tours and after the cut-off time providing the user with different tours that are still available of Rouveure, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Regarding Claim 9, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard, teaches all the limitations as applied to Claim 8 and wherein the particular tour listing configured via the configuration engine includes one or more configurable conditions 
	With respect to the above limitations: while Barbera et al. teaches that an owner of a tour can set the listing of the tour based on threshold limits. However, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard, do not explicitly teach that the change of the tour listings will change the price of the tour. 
	But, Rouveure in the analogous art of booking tours, teaches wherein the particular tour listing configured via the configuration engine includes one or more configurable conditions for the price of the tour to update automatically based on a source of a tour purchase. (Paragraph(s) 0131 and 0134-0135)(Rouveure teaches some or all of the tours that are sold via the system can allow a supplier of the tour to update the status value for each booking. The system will then use the status values for automatic calculation of the price and payment to the supplier’s (i.e., source of a tour). Examiner, respectfully, notes that the status values can include a “check-in,” “no show,” or “cancelled status for price determination, see paragraph(s) 00134-0135 and Chart. Also, the suppliers can include third-parties such as Expedia and booking.com, see paragraph 0031) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and status information of the tour that can change based on threshold values set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al., and purchasing tour tickets of Hilliard, by incorporating the teachings of determining prices based on suppliers updating the status of their tour bookings of Rouveure, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Regarding Claim 10, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard/Rouveure, teaches all the limitations as applied to Claim 8 and wherein the particular tour listing configured via the configuration engine includes one or more user-configurable conditions for the particular tour listing to change to a particular selectable tour listing automatically when a start time of the tour is reached. (See, relevant rejection(s) of Claim(s) 7 and 8)
 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera et al. (US 2018/0046944) in view of Soo (WO 2018/04426A1) and Sussman et al.  (US 2007/0055554) and Bruckhaus et al. (US 2012/0316924) and Hilliard (US 2008/0255890), as applied to Claim 8, and further in view of “Lasting Adventures: Summer Camps & Guide Service,” Guide Services Questions, March 07, 2019, (hereinafter Guide).
Regarding Claim 11, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard, teaches all the limitations as applied to Claim 8 and wherein the particular tour listing configured via the configuration engine includes one or more tour operator-configurable conditions 
With respect to the above limitations: while Barbera et al. teaches that a tour host/provider can create and set excursion conditions and thresholds, which, will update the excursion status. However, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard, do not explicitly teach assigning operators based on the number of participants attending. 
But, Guide, teaches a number of total participant spots based on personnel scheduled. (“How many people and guides are usually on a trip”)(Guide teaches a hiking trip for a small group sizes of 4-5 people includes one guide, however, if the group size is at 10-12 then two guides are required)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al., and purchasing tour tickets of Hilliard, by incorporating the teachings of determining the size of tour groups and assigning a different quantity of tour guides to those groups of Guide, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help maximize the tourist experience. (Guide: “How many people and guides are usually on a trip”) 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera et al. (US 2018/0046944) in view of Soo (WO 2018/04426A1) and Sussman et al.  (US 2007/0055554) and Bruckhaus et al. (US 2012/0316924) and Hilliard (US 2008/0255890), as applied to Claim 8, and “CLCS/ACLC/Nea Field Trip Policy,” California Charter Schools Association, January 2008, (hereinafter Trip).  
Regarding Claim 12, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard, teaches all the limitations as applied to Claim 8 and wherein the particular tour listing configured via the configuration engine includes one or more tour operator configurable conditions 
With respect to the above limitations: while Barbera et al. teaches that a tour host/provider can create and set excursion conditions and thresholds, which, will update the excursion status. However, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard, do not explicitly teach assigning operators based on a specific time. 
But, Trip in the analogous art of determining tour guidance based on time, teaches scheduled tour personal at a specific time.  (Page 3, Section 4)(Trip teaches that if a trip is overnight then staff to students for the trip should be 7 to 1 but if the trip is during the day then the trip should be 15 to 1) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al., and an operator that can create a tour event and conditions of Hilliard, by incorporating the teachings of determining the number of guidance staff for students based on the time of day of Trip, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera et al. (US 2018/0046944) in view of Soo (WO 2018/04426A1) and Sussman et al.  (US 2007/0055554) and further in view of Bruckhaus et al. (US 2012/0316924) and Hilliard (US 2008/0255890) and further in view of Kanazawa (JP2017123000A). 
Regarding Claim 14, Soo/Lee/Sussman et al./Bruckhaus et al./Hilliard, teaches all the limitations as applied to Claim 8 and wherein the particular tour listing configured via the configuration engine includes one or more tour operator-configurable conditions  (Paragraph(s) 0252-0253, 0330, and 0334)(Barbera et al. teaches an excursion can be created, which, the creation of the excursion can include the tour host/provider setting various cost, status, and fees for the excursion (i.e., tour operator-configurable conditions), which, the information will be updated based on reaching certain thresholds)
With respect to the above limitations: while Barbera et al. teaches a system for an owner of an excursion to create threshold values for the system to update status information and pricing of the excursion. However, Barbera et al./Soo /Sussman et al./Bruckhaus et al./Hilliard, do not explicitly teach updating the availability of the tour equipment.
But, Kanazawa in the analogous art of updating rental information, teaches tour operator-configurable conditions for an availability of tour equipment to be updated automatically (Paragraph(s) 0039-0041 and 0045-0046)(Kanazawa teaches the rental store owner for the ski can register the items and stocks of rental ski equipment possessed by the rental shop, which, the number of inventory and the number of days of stock for each item and size can be entered. Kanazawa, further, teaches that as the number of stock days are increased and/or decreased the system will update the inventory quantity of the ski equipment within the stock registration contents. Kanazawa, also, teaches that the inventory can be updated before the start of business on each business day, which, is automatically performed)     
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al., and an operator that can create a tour of Hilliard, by incorporating the teachings of updating the number of rental equipment inventory on a daily basis on the number of rental ski’s taken and returned of Kanazawa, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help inform a customer of the number items in stock prior to going to a rental shop, which, in turn will increase the accuracy of verifying equipment at various resorts. (Kanazawa: Paragraph 0007)
Regarding Claim 16, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard, teaches all the limitations as applied to Claim 8 and wherein the configurable tour listing configured via the configuration engine includes one or more tour operator-configurable conditions .  (Paragraph(s) 0252-0253, 0330, and 0334)(Barbera et al. teaches an excursion can be created, which, the creation of the excursion can include the tour host/provider setting various cost, status, and fees for the excursion (i.e., tour operator-configurable conditions), which, the information will be updated based on reaching certain thresholds)
With respect to the above limitations: while Barbera et al. teaches a system for an owner of an excursion to create threshold values for the system to update status information and pricing of the excursion. However, Barbera et al./Soo /Sussman et al./Bruckhaus et al./Hilliard, do not explicitly teach updating the availability of the rental equipment.
But, Kanazawa in the analogous art of updating rental information, teaches tour operator-configurable conditions for an availability of rental equipment to be updated automatically (Paragraph(s) 0039-0041 and 0045-0046)(Kanazawa teaches the rental store owner for the ski can register the items and stocks of rental ski equipment possessed by the rental shop, which, the number of inventory and the number of days of stock for each item and size can be entered. Kanazawa, further, teaches that as the number of stock days are increased and/or decreased the system will update the inventory quantity of the ski equipment within the stock registration contents. also, teaches that the inventory can be updated before the start of business on each business day, which, is automatically performed)     
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al., and an operator that create a tour via a portal, by incorporating the teachings of updating the number of rental equipment inventory on a daily basis on the number of rental ski’s taken and returned of Kanazawa, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help inform a customer of the number items in stock prior to going to a rental shop, which, in turn will increase the accuracy of verifying equipment at various resorts. (Kanazawa: Paragraph 0007)

Regarding Claim 18, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard, teaches all the limitations as applied to Claim 8 and wherein the particular tour listing configured via the configuration engine includes one or more tour operator-configurable conditions for a price 0330, and 0334)(Barbera et al. teaches an excursion can be created, which, the creation of the excursion can include the tour host/provider setting various cost, status, and fees for the excursion (i.e., tour operator-configurable conditions), which, the information will be updated based on reaching certain thresholds and/or left blank to modified later on) 
With respect to the above limitations: while Barbera et al. teaches that an owner of a tour is able to set the pricing, statuses, and other information to change based on thresholds or other values. However, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard, do not explicitly teach the price for rental equipment can be updated. 
But, Kanazawa in the analogous art of updating rental information, teaches price of rental equipment to update automatically. (Paragraph 0047)(Kanazawa teaches the administrator of the rental shop is able to set the rental fee based on a pricing table and whether the rental occurs on a weekday of the business day or if the renal occurs on a holiday of the business day, which, the server will charge the set rental fee at the start of that business day)      
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al., and a user that can purchase tour tickets of Hilliard, by incorporating the teachings of updating the pricing information for rental skis at a resort based on the inventory quantity of  Kanazawa, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help inform a customer of the number items in stock prior to going to a rental shop, which, in turn will increase the accuracy of verifying equipment at various resorts. (Kanazawa: Paragraph 0007)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera et al. (US 2018/0046944) in view of Soo (WO 2018/04426A1) and Sussman et al.  (US 2007/0055554) and Bruckhaus et al. (US 2012/0316924) and Hilliard (US 2008/0255890) and Kanazawa (JP2017123000A), as applied to Claim 14, and further in view of Javit (US 2016/0019472). 
Regarding Claim 15, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard/Kanazawa, teaches all the limitations as applied to Claim 14.  
However, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard/Kanazawa, do not explicitly teach wherein the tour equipment includes boats used during the tour.  
But, Javit in the analogous art of booking group tours, teaches wherein the tour equipment includes boats used during the tour.  (0022-0023)(Javit teaches users can book activities such as tourist attractions offering activities that they can participate in. Javit, further, teaches that the group activities can include the group renting equipment such as a boat) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al., an operator that can create a tour via a portal of Hilliard, and updating the number of rental equipment inventory on a daily basis on the number of rental ski’s taken and returned of Kanazawa, by incorporating the teachings of providing boats for rental on a tour of Javit, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbera et al. (US 2018/0046944) in view of Soo (WO 2018/04426A1) and Sussman et al.  (US 2007/0055554) and Bruckhaus et al. (US 2012/0316924) and Hilliard (US 2008/0255890) and Kanazawa (JP2017123000A), as applied to Claim 16, and further in view of “Bike Rentals,” Bright Angel Bicycles, July 28, 2019, (hereinafter Bike). 
Regarding Claim 17, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard/Kanazawa, teaches all the limitations as applied to Claim 16.  
However, Barbera et al./Soo/Sussman et al./Bruckhaus et al./Hilliard/Kanazawa, do not explicitly teach wherein the tour equipment includes rental bikes and rental helmets.  
But, Bike in the analogous art of tour bike rentals, teaches wherein the tour equipment includes rental bikes and rental helmets.  (Page 1, “Fleet Info,”)(Bike teaches bright angel offers a quality of bike cruisers for all riders to rent, which, the rental of bikes include helmets. Examiner, respectfully, notes that he rental is for a tour around the Grand Canyon) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for a tour host/organizer that is able to provide excursion information to a customer, which, the customer is able to make a selection of the excursion based on pricing information and other parameters set by the tour host/organizer of Barbera et al., an organizer being able to set pricing parameters for the bookings, which, the processing device will determine the booking price based on the thresholds being met for capacity of the event through tracking skydiving sells of Soo, monitoring ticket sales for an event and the remaining capacity for the event, which, the system will use the collected data to adjust the ticket prices of Sussman, determining a dynamic pricing based on the number tickets demanded is greater than the number of available tickets of Bruckhaus et al., a tour operator that can create a tour via a portal of Hilliard, and updating the number of rental equipment inventory on a daily basis on the number of rental ski’s taken and returned of Kanazawa, by incorporating the teachings of providing bikes and helmets for rent during a tour of Bike, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Novelty/Nonobviousness 
	For the reasons outlined below, Independent Claim 19 are distinguished from the art.
Barbera et al. (US 2018/0046944). Barbera et al. teaches a host can enter excursion information into the TMS webpage through a create excursion form section of the TMS. Barbera et al., further, teaches a travel management system that is able to communicate a travel management webpage to requesting web browsers. The host/operator can enter and/or create an excursion by entering excursion information into the travel management system of the travel management system creation excursion forms section. The host/operator is able to create the excursion by providing date, pickup locations, summary and description, pictures, how many seats are available, who the transportation providers are, time, and the like. The customer can search for excursions by date and other parameters, which, the parameter search can include available excursion information, which, the excursions will be listed along with booking dates and available seats, which, the participant is then able to book the excursion. Barbera et al., also, teaches a payment processes via a TMS, which, the customer can begin by requesting a service such as an excursion. The customer can then pay the host for the excursion via an electronic payment form of a TMS webpage. The host of the excursion can set certain threshold values for the excursion statuses to change automatically, which, the status information for if an excursion can change from open, limited  and/or closed. The excursion statuses information of the excursion can be configured to change based on the number of seats remaining and/or days remaining to book. The status can change based on the number of seats that are left that are less than X, which, if the number of seats left is less than X the status information for that excursion will change. However, Barbera et al., doesn’t explicitly teach that a booking site that will provides a tour operator a  input portal, which the booking site has multiple operator portals/webpages, which the multiple portals/webpages will have a number of selectable criteria and each of the tour operator input portals customize the point of sale systems based on the selections made by the tour operators. 
Soo (WO 2018/04426A1). Soo teaches a processing device that is able to modify the bookings as well cause account information for a user to be charged in accordance with the bookings based on various parameters. Soo, also teaches that the processing device is able to determine the pricing parameters for each time slot and for each of number of different bookings. An organizer is able to set these pricing parameters for the booking of a skydiving event. The processing device can determine the pricing for the booking of the skydiving excursion based on the parameters and current capacity and/or predicted levels of booking. The system is able to track the selling of skydiving packages  and account for the remaining capacity of the venue. Soo, also, teaches that the pricing can be adjusted based on users involved and current levels of booking. Soo, further, teaches that the dynamic pricing can change based on the number of tickets sold while accounting for the remaining capacity. However, Soo, doesn’t explicitly teach that a booking site that will provides a tour operator a  input portal, which the booking site has multiple operator portals/webpages, which the multiple portals/webpages will have a number of selectable criteria and each of the tour operator input portals customize the point of sale systems based on the selections made by the tour operators.
Sussman et al.  (US 2007/0055554).Sussman et al. teaches that the system will monitor real-time data, which, includes a total ticket sales to date for the event and the remaining capacity for the event. Sussman, further, teaches that a determination can be made to adjust the ticket prices based on certain limits such as the demand for the seats in the venue, which, can be adjusted downward or upward depending on the demand for the venue seat area. Sussman et al., further, teaches that the data collected in real-time can be used to determine whether ticket prices should be adjusted. Sussman, further, teaches that the ticket prices may be adjusted upwards for more in demand venue seat area or quality, while, other ticket prices may be adjusted downward for less in demand venue seat area or quality. However, Sussman et al., doesn’t explicitly teach that a booking site that will provides a tour operator a  input portal, which the booking site has multiple operator portals/webpages, which the multiple portals/webpages will have a number of selectable criteria and each of the tour operator input portals customize the point of sale systems based on the selections made by the tour operators. 
Bruckhaus et al. (US 2012/0316924). Bruckhaus et al. teaches an event organizer can have a dynamic pricing system automatically change a price of the event tickets based on certain parameters. The system can determine that if the ticket demand is less than the number of available tickets then the pricing system will decrease the price. But, if the tickets system determines if the number of tickets sold is greater than the number of available tickets then the system will increase the pricing. However, Bruckhaus et al., doesn’t explicitly teach that a booking site that will provides a tour operator a  input portal, which the booking site has multiple operator portals/webpages, which the multiple portals/webpages will have a number of selectable criteria and each of the tour operator input portals customize the point of sale systems based on the selections made by the tour operators.
Hilliard (US 2008/0255890). Hilliard teaches a proprietor web portal that provides a web site to a user, which, the website will provide the user with ticket information. Hilliard, further, teaches a web management portal for a tour operator. The web management portal allows the tour operators to create/update information such as inventory control that consist of setting the available quantity for tours. Hilliard, also, teaches that the tour operator will be provided a form containing fields to allow the tour operator to build the tour via the web management portal. However, Hilliard, doesn’t explicitly teach that a booking site that will provides a tour operator a  input portal, which the booking site has multiple operator portals/webpages, which the multiple portals/webpages will have a number of selectable criteria and each of the tour operator input portals customize the point of sale systems based on the selections made by the tour operators.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Collopy et al. (US 2007/0276707). Collopy et al. teaches a travel website. Collopy et al. teaches a clearinghouse that can set up a website where an operator can enter the operator information, which, can be used to create an account. After the operator creates an account the operator can log onto the ticket distribution system to set up event entries for a tour. Collopy et al., further, teaches a user can purchase a ticket via the customer device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628